Citation Nr: 1456092	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from September 1970 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a cardiovascular disorder (listed as coronary artery disease, status post quadruple bypass grafting, and a myocardial infarction (claimed as a heart attack)).  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a cardiovascular disorder that is related to service.  He specifically reports that he suffered a heart attack in 2002, and that he underwent a coronary artery bypass graft in 2005.  

The Veteran served on active duty from September 1970 to June 1994.  His DD-Form 214 does not indicate that he served in Vietnam.  

The Veteran's service treatment records do not specifically show treatment for any heart disorders.  However, such records do indicate that he was noted to have elevated blood pressure readings on numerous occasions during service.  For example, a September 1981 examination report related a blood pressure reading of 120/100.  There was a notation that a five-day blood pressure check indicated that the Veteran was normotensive, and that the five-day average was 130/87.  

An August 1983 treatment entry noted a blood pressure reading of 140/96.  The diagnosis did not refer to a cardiovascular disorder.  A July 1989 treatment report indicated a blood pressure reading of 132/96.  The diagnoses were thrombocytosis, leukocytosis, and high blood pressure.  

A July 1989 examination report noted a blood pressure reading of 150/86.  There was a notation that the Veteran had high blood pressure and that he would undergo a five-day blood pressure check.  An August 1989 five-day blood pressure check report showed blood pressure readings of 132/96, 138/88, 120/88, 130/86, and 122/82 in the Veteran's right arm and 138/96, 142/90, 132/90, 128/82, and 128/90 in his left arm.  

A September 1989 treatment entry indicated a blood pressure reading of 136/92.  It was noted that the Veteran was profiled in order to allow for a work-up of leukocytosis and thrombocytosis.  An October 1989 treatment entry related a blood pressure reading of 141/95.  The assessment was persistent mild lymphocytosis.  A December 1989 entry noted a blood pressure reading of 162/95.  The assessment was persistent leukocytosis, cause unknown.  

A January 1990 entry related an assessment of leukocytosis with borderline persistent lymphocytosis and thrombocytosis, with no apparent cause.  The Veteran's blood pressure reading was 141/89.  A May 1990 treatment entry noted a blood pressure reading of 150/86.  There were no diagnoses at that time.  An August 1990 entry indicated that the Veteran's blood pressure was borderline.  It was noted that his blood pressure would be checked in three months.  

A January 1993 treatment entry noted a blood pressure reading of 144/94.  The diagnosis did not refer to a cardiovascular disorder.  March 1994 treatment entries indicated blood pressure reading of 135/90 and 156/82, respectively.  There were no cardiovascular diagnoses pursuant to those entries.  A July 1994 treatment entry noted a blood pressure reading of 144/90.  

Post-service private treatment records indicate that the Veteran was treated for variously diagnoses cardiovascular disorders, including coronary artery disease; status post coronary artery bypass graft; coronary artery atherosclerotic disease; hypertension; and an old myocardial infarction.  

In light of the evidence of elevated blood pressure readings in service and the evidence of diagnoses of multiple cardiovascular conditions post-service, the Board finds that an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for cardiovascular disorders since November 2010.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed cardiovascular disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current cardiovascular disorders.  
Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiovascular disorders, to include coronary artery disease, residuals of a coronary artery bypass graft, residuals of a myocardial infarction, coronary artery atherosclerotic disease, and hypertension, etc., are etiologically related to or had their onset during his period of service, including being related to the elevated blood pressure readings in service..  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




